EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 





2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Yoshim Barron, on June 1, 2022.


4.	The Claims have been amended as follows:
27.	(Currently Amended)  A variant of a parent alpha-amylase comprising [[an]] alterations [[at one or more positions]] corresponding to positions 206 and 243 of SEQ ID NO: 10, wherein the variant has alpha-amylase activity and at least [[80%]] 95% sequence identity to SEQ ID NO: 10.  
32.	(Currently Amended) The variant of claim 27, wherein the variant further comprises at least one, at least two, or at least three deletions in the amino acid region of positions 181, 182, 183, or 184, as set forth in SEQ ID NO:  10
34.	(Currently Amended)  The variant of claim 27, wherein the variant having alpha-amylase activity has an amino acid sequence having at least [[90%]] 98% sequence identity with the mature polypeptide of SEQ ID NO: 10.
38.	(Currently Amended) A composition comprising a variant of a parent alpha-amylase, wherein the variant comprises [[an]] alterations [[at one or more positions]] corresponding to positions 206 and 243 of SEQ ID NO: 10 and further comprising at least one chelating agent, wherein said chelating agent at a concentration below 10 mM reduces the concentration of free calcium ions from 2.0 mM to 0.10 mM when measured at 21°C and pH 8.0, and wherein the variant has alpha-amylase activity and at least [[80%]]95% sequence identity to SEQ ID NO: 10.  
48.	(Currently Amended) The variant of claim 38, wherein the variant further comprises at least one, at least two, or at least three deletions in the amino acid region of positions 181, 182, 183, or 184, as set forth in SEQ ID NO:  10






EXAMINER’S COMMENTS

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance’.



REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a variant of a parent alpha-amylase comprising alterations corresponding to positions 206 and 243 of SEQ ID NO: 10, wherein the variant has alpha-amylase activity and at least 95% sequence identity to SEQ ID NO: 10.  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention.  Thus, the claimed invention is novel and nonobvious over the prior art.  






Conclusion



7.	Claims 27-49 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). /HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652